DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments with respect to the objection to Claim 8 have been fully considered and are persuasive. The objection to Claim 8 has been withdrawn. 
Applicant’s amendments and arguments with respect to rejection of Claim 17 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claim 17 under 35 USC 112(b) has been withdrawn. 
Allowable Subject Matter
Claims 1-15, 17-21 allowed.
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art comes from Carlone et al (NPL Reference No. 1 on IDS filed 11/17/2020) and Yang et al (US 20190224843), but the references alone or in combination fail to teach rendezvousing when a distance from a previous rendezvous is greater than a threshold, computing a log odd ratio of a grid cell in the merged map, pairing particles from the first and second robots, a grid-based FastSLAM method using a Bayesian inference framework, and determining the current map or pose of the robot as a weighted combination of maps and poses of different particles in combination with all of the limitations in each independent claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szatmary et al (US 20160378117) discloses an object detection apparatus that implements a Rao-Blackwellized particle filter SLAM algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664